TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00205-CV


Brad Livingston, in his Official Capacity as the Executive Director of the
Texas Department of Criminal Justice, Appellant

v.

Leslie Arrington, for herself and on behalf of all of those similarly situated; Janet Lock,
for herself and on behalf of all of those similarly situated; Kathy Williams, for herself and
on behalf of all of those similarly situated; and Laura Beeman, et al., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-10-000515, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


O R D E R
PER CURIAM
		This appeal arises from a suit originally brought by four inmates--appellees
Leslie Arrington, Janet Lock, Kathy Williams, and Laura Beeman--in their individual capacities and
as representatives of a putative class.  The district court denied certification but rendered a judgment
granting individual plaintiffs injunctive relief and attorneys fees against appellant Livingston.
Livingston subsequently filed a notice of appeal identifying the appellees as the four inmates in both
their individual and representative capacities.  Appellees have filed a motion to withdraw or dismiss
Arrington and Williams from this appeal, advising that those parties have been released from
prison and that their claims, consequently, are now moot.  Appellees also point out that they are not
appealing the district court's order denying class certification and, thus, neither represent nor
currently seek to represent unnamed class members.  Appellees move that we restyle this appeal to
reflect the correct status of the case.  Appellant Livingston does not oppose these motions.  We will
grant these motions, dismiss the appeal as to Arrington and Williams, and restyle this cause as
Brad Livingston, in His Official Capacity as the Executive Director of the Texas Department of
Criminal Justice v. Laura Beeman and Janet Lock.
		It is ordered December 28, 2012.


Before Justices Puryear, Pemberton and Henson